Citation Nr: 1331284	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  07-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999, February 2001 to August 2002, and from January to September 2003.  He had a period of active duty for training from August 2002 to December 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbar strain, and assigned a noncompensable evaluation for it, effective December 8, 2006.  The Veteran disagreed with the assigned rating.  Based on the receipt of additional evidence, the RO, by rating action dated October 2007, assigned a 10 percent rating, effective August 29, 2007.  When this case was initially before the Board in October 2009, it was remanded for additional development of the record.  By decision dated February 2012, the Board assigned a 10 percent evaluation for lumbar strain, effective December 8, 2006.  

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated February 2013, granted a Joint Motion to Vacate and Remand (JMR).

The Board notes the Veteran testified at a hearing before an Acting Veterans Law Judge who is no longer employed by the Board.  In a letter dated July 2013, the Veteran was given the opportunity to testify at another hearing before a Veterans Law Judge.  Later that month, she stated she did not want another hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR noted the Board erred in its reliance on the March 2010 VA examination of the spine.  The Veteran reported at that examination that she had weekly flare-ups of back pain that lasted for hours.  She related that during such instances, she had an additional 60 percent limitation of motion or other functional impairment.  It was pointed out in the JMR that the examiner did not comment on whether such additional limitation of motion as estimated by the Veteran was an accurate assessment of her functional limitation during flare-ups.  Thus, the VA examination was deemed inadequate.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment she received for her low back disability since 2010, and to provide authorizations for VA to secure records from any private providers identified.   The RO should secure for the record copies of the complete clinical records from all providers identified.  

2.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the current nature and severity of her service-connected lumbar strain.  The Veteran's medical record, to include the claims file, must be made available to and be reviewed by the examiner in conjunction with the examination.  All examination results should be reported to allow for application of VA rating criteria.

With regard to range of motion testing, the examiner should report the point (in degrees) where pain effectively limits motion.  The examiner should also report any additional functional loss due to weakness, incoordination, and/or fatigue.  The examiner should also offer an opinion as to the degree of any additional loss of motion which would be expected to occur during flare-ups.  

3.  The RO should then review the record and readjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


